Case 1:20-cv-05771-JGK Document 51 Filed 07/26/21 Page 1of1
Case 1:20-cv-05771-JGK Document 48 Filed 07/23/21 Page 1 of1

KAPLAN RICE tip

142 West 57th Street, Suite 4A, New York, NY 10019

 

 

Howard J. Kaplan
Partner
Email: hkaplan@kaplanrice.com
Direct: 212.333.0219
July 23, 2021

Via ECF and E-Mail

The Honorable John G. Koeltl, U.S.D.J.
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, New York 10007

Re: The Legacy Agency, Inc. v. Brodie Scoffield, et al.
No. 1:20-ev-5771 (JGK)

Dear Judge Koeltl:

We represent The Legacy Agency, Inc. in the above-referenced action. Pursuant to the
Court’s August 18, 2020 order, the Court granted the parties’ requests that all future filings redact
any quotation or any specific findings or holdings of the subject arbitral award. (See ECF No, 18).
TLA seeks leave pursuant to the August 18, 2020 order to file a redacted supplemental letter, and
an unredacted letter under seal, concerning the Court’s subject matter jurisdiction.

Respectfully submitted,
/s/ Howard J. Kaplan

Howard J. Kaplan

ec: Counsel of Record APPLICAT! ON GRANTED
SO ORDERED

2h John G. Koelll, U.S.Dd.

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC # _
DATE FILED: _7/26/242/

 

 

 

 

 

 

 

 

 

 

{00125525.1}
Main: 212.235.0300 | Facsimile: 212.235.0301 | www.kaplanrice.com

 
